Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 8,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00052-CV
                                   ____________

                            COMPASS BANK, Appellant

                                            V.

          MARHABA PARTNERS LIMITED PARTNERSHIP, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 935955


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed October 27, 2009. On February 9, 2010,
this court was notified that appellee, Marhaba Partners Limited Partnership, had
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 10-30227. On February 18, 2010, this
court ordered the cause abated and treated as a closed case because of the automatic
bankruptcy stay. See Tex. R. App. P. 8.2.
      On October 14, 2011, appellant filed a motion to reinstate the case. See Tex. R.
App. P. 8.3. According appellant’s verified motion, the bankruptcy case was dismissed.
This court granted the motion and reinstated the appeal on November 3, 2011.

      On December 1, 2011, appellant filed an unopposed motion to dismiss the appeal.
See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                           2